By i!.e Court.

This is a very plain case. The role is, that if the description be sufficient to ascertain the land intended to be conveyed, the land will pass, although it does not agree with some of the particulars in the description. 4 Mass. Rep. 205 ; 6 Cowen, 717.
In the deed of the defendant there is enough to show, that the lots intended to be conveyed were lots in the gore, because there is a direct reference to Lane’s deed for a more particular description, and the lots described in Lane’s deed are in the gore. The circumstance, that the lots are described as in Bethlehem, must be rejected as false or mistaken. The verdict must be set aside, and «á new trial granted.